UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/Ato Commission file number 1-10959 STANDARD PACIFIC CORP. (Exact name of registrant as specified in its charter) Delaware 33-0475989 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15360 Barranca Parkway, Irvine, California, 92618 (Address of principal executive offices, including zip code) (949) 789-1600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name ofeach exchange on which registered Common Stock, $0.01 par value (and accompanying Preferred Share Purchase Rights) New York Stock Exchange 6¼% Senior Notes due 2014 (and related guarantees) New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesxNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K(§229.405) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Nox The aggregate market value of the common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was $674,460,141. As of February 21, 2013, there were214,302,113 shares of the registrant’s common stock outstanding. Documents incorporated by reference: Portions of the registrant’s Definitive Proxy Statement to be filed with the Securities and Exchange Commission in connection with the registrant’s 2013 Annual Meeting of Stockholders are incorporated by reference into Part III hereof. STANDARD PACIFIC CORP. INDEX PageNo. PART I Item1. Business 1 Item1A. Risk Factors 5 Item1B. Unresolved Staff Comments 14 Item2. Properties 14 Item3. Legal Proceedings 14 Item4. Mine Safety Disclosures 14 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item6. Selected Financial Data 17 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item7A. Quantitative and Qualitative Disclosures About Market Risk 35 Item8. Financial Statements and Supplementary Data 37 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 72 Item9A. Controls and Procedures 72 Item9B. Other Information 74 PART III Item10. Directors, Executive Officers and Corporate Governance 74 Item11. Executive Compensation 74 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 74 Item13. Certain Relationships and Related Transactions, and Director Independence 74 Item14. Principal Accounting Fees and Services 74 PART IV Item15. Exhibits and Financial Statement Schedules 75 Table of Contents STANDARD PACIFIC CORP. PART I ITEM1. BUSINESS Standard Pacific Homes has been building communities for families since 1965.Our geographically diversified business spans many of the nation’s largest housing markets, including major metropolitan markets in California, Florida, the Carolinas, Texas, Arizona, and Colorado.While we construct homes within a wide range of price and size, we have increased our emphasis in recent years on the move-up market.We believe that our well built and innovatively designed homes, located in desirable communities, and our focus on providing an outstanding customer experience, make Standard Pacific homes particularly attractive to the move-up homebuyer. The percentage of our homes delivered by state and product mix for the year ended December 31, 2012 were as follows: State Percentageof Deliveries California 40% Florida 18 Carolinas 17 Texas 14 Arizona 8 Colorado 3 Nevada ― Total 100% Product Mix Percentageof Deliveries Move-up / Luxury 73% Entry-level 27 Total 100% The average selling prices of our homes delivered by state for the year ended December 31, 2012 were as follows: State Average Selling Price (Dollars in thousands) California Florida Carolinas Texas Arizona Colorado Nevada 1 Table of Contents Homebuilding Operations We have been building beautiful, high-quality homes and neighborhoods since our founding in Southern California in 1965. With a trusted reputation for quality craftsmanship, an outstanding customer experience and exceptional architectural design, we utilize our decades of land acquisition, development and homebuilding expertise to successfully navigate today’s complex landscape to acquire and build desirable communities in locations that meet the high expectations of our targeted move-up homebuyers. We currently build homes in 24 markets through a total of 14 operating divisions.Our homes sizes typically range from approximately 1,500 to 3,500 square feet, although we have built homes from 1,100 to over 6,000 square feet.Sales prices generally range from approximately $165,000 to over $1 million.At December 31, 2012, we owned or controlled 30,767 homesites (including joint ventures) and had 156 active selling communities.For the year ended December 31, 2012, approximately 77% of our deliveries were single-family detached homes.The remainder of our deliveries were single family attached homes, generally townhomes and condominiums configured with eight or fewer units per building. We customize our home designs to meet the specific needs of each particular market and its customers’ preferences. These preferences are reflected in every aspect of our community sales and marketing, including community locations, exterior styles, and model home merchandising. Mortgage Operations We have a mortgage financing subsidiary that provided financing to 82% of our homebuyers who chose to finance their home purchases during 2012.Staffed by a team of professionals experienced in the new home purchase process and our sales and escrow procedures, our mortgage operations benefit our homebuyers by offering a dependable source of competitively priced financing that is seamlessly integrated into our sales and home close process.Our mortgage operations also complement our homebuilding operations by making the timing of our new home deliveries more predictable. The loans funded by our mortgage subsidiary are generally sold in the secondary mortgage market. Strategy During the economic downturn, as many builders chose to refocus their businesses on lower priced homes, we elected a different strategy. With significant competition at lower price points from new homebuilders and re-sale homes, including short-sales and foreclosures, we decided to leverage our nearly 50 years of experience in the move-up market to significantly expand our new home offerings at higher price points.We believe homebuyers at these higher price points (“move-up homebuyers”) are more likely to value and pay for the quality construction and industry leading customer service experience that are the hallmarks of Standard Pacific Homes. Our strategy includes the following elements: · Acquire land in desirable locations atacceptable prices; · Leverage our land acquisition and master plan development expertise to garner an advantage in the highly competitive market for highly sought after locations; · Construct well built, innovatively designed, and energy efficient homes that cater to the move-up homebuyer; · Provide an industry leading customer experience; · Optimize the size of our business in each of our markets to appropriately leverage operating efficiencies; · Maintain a cost structure that positions us for near and long-term profitability; · Seek opportunities to enhance revenue while maintaining an appropriate sales pace; and · Concentrate operations and invested capital in anticipated growth markets. Dollar Value of Backlog The dollar value of our backlog as of December 31, 2012 was $515.5 million, or 1,404 homes.We expect all of our backlog at December 31, 2012 to be converted to deliveries and revenues during 2013, net of cancellations. Marketing and Sales Our homes are marketed through a variety of channels, including through individual communities where new homes are sold by local sales teams. At the community level, home shoppers have the opportunity to experience fully-furnished and landscaped model homes which demonstrate the livability of our floorplans. Our forward-thinking architectural philosophy 2 Table of Contents entitled, The Artistry of Home®, is a key differentiator in marketing to move-up buyers. We closely examine buyer preferences communicated to our sales team and through buyer surveys and in-home studies. This research, coupled with the skilled expertise of architects who have both domestic and international experience, affords our move-up homebuyer thoughtful solutions that cater to the way people live today through innovative ideas and practical conveniences. Many buyers begin or supplement their buying process via online research, which allows us to engage and inform them through a robust website and a wide array of digital marketing initiatives. Brokers and real estate professionals are a viable extension of our sales team and are marketed to directly. Move-up homebuyers are understandably more savvy and experienced with the homebuying process and more commonly employ real estate professionals to aid in their purchase. Our homes are sold pursuant to written sales contracts that usually require the homebuyer to make a cash deposit. We sell both pre-built and to-be-built homes. For the to-be-built homes sold prior to construction, homebuyers have the opportunity to purchase various optional amenities and upgrades such as prewiring and electrical options, upgraded flooring, cabinets, finished carpentry and countertops, varied interior and exterior color schemes, additional and upgraded appliances, and some alternative room configurations. Purchasers are typically permitted for a limited time to cancel their contracts if they fail to qualify for financing. In some cases, purchasers are also permitted to cancel their contract if they are unable to sell their existing homes or if certain other conditions are not met. A buyer’s liability for wrongfully terminating a sales contract is typically limited to the forfeiture of the buyer’s cash deposit to the Company, although some states provide for more limited remedies. Seasonality and Longer Term Cycles Our homebuilding operations have historically experienced seasonal fluctuations. We typically experience the highest new home order activity in the spring and summer months, although new order activity is highly dependent on the number of active selling communities and the timing of new community openings as well as other market factors. Because it typically takes us three to six months to construct a new home, we typically deliver a greater number of homes in the second half of the calendar year as spring and early summer orders are converted to home deliveries. As a result, our revenues and cash flows (exclusive of the timing of land purchases) from homebuilding operations are generally higher in the second half of the calendar year, particularly in the fourth quarter. Our homebuilding operations are also subject to longer term business cycles, the severity, duration, beginning and ending of which are difficult to predict. At the high point of this business cycle, the demand for new homes and new home prices are at their peak. Land prices also tend to be at their peak in this phase of the cycle. At the low point in the cycle, the demand for homes is weak and land prices tend to be more favorable. While difficult to accomplish, our goal is to deliver as many homes as possible near the top of the cycle and to make significant investments in land at the bottom of the cycle. We believe we were at or near the bottom of the current cycle for the several years prior to 2012 and, as such, have made substantial investments in land.We plan to continue to make substantial investments in land, which is likely to utilize a significant portion of our cash resources, so long as we believe that such investments will yield results that meet our investment criteria. Competitive Conditions in the Business The homebuilding industry is fragmented and highly competitive. We compete with numerous other residential construction companies, including large national and regional firms, for customers, land, financing, raw materials, skilled labor, and employees. We compete for customers primarily on the basis of customer satisfaction, construction quality, home design and location, reputation, price, and the availability of mortgage financing. While we compete with other residential construction companies for customers, we also compete with the resale of existing homes and rental properties.In addition, we compete with some larger competitors who, because of their scale, may have lower costs of capital, labor, materials and overhead.Their size and favorable cost structures may provide them with an advantage as we compete for land, materials, labor and sales. Financing We typically use both our equity (including internally generated funds from operations and proceeds from public and private equity offerings and proceeds from the exercise of stock options) and debt financing in the form of bank debt and note offerings, to fund land acquisition and development and construction of our properties.To a lesser extent, we use seller 3 Table of Contents financing to fund the acquisition of land and, in some markets, community facility district or other similar assessment district bond financing is used to fund community infrastructure such as roads and sewers. We also utilize joint ventures and option arrangements with land sellers, other builders, developers and financial entities from time to time as a means of accessing lot positions, expanding our market opportunities, establishing strategic alliances, leveraging our capital base and managing the financial and market risk associated with land holdings.In addition to equity contributions made by us and our partners, our joint ventures typically will obtain secured project specific financing to fund the acquisition of land and development and construction costs.For more detailed discussion of our current joint venture arrangements please see “Off-Balance Sheet Arrangements”. Development and Construction We customarily acquire unimproved or improved land zoned for residential use.To control larger land parcels or gain access to highly desirable parcels, we sometimes form land development joint ventures with third parties which provide us the right to acquire a portion of the lots from the joint venture when developed.If we purchase raw land or partially developed land, we will perform development work that may include negotiating with governmental agencies and local communities to obtain any necessary zoning, environmental and other regulatory approvals and permits, and constructing, as necessary, roads, water, sewer and drainage systems and recreational facilities like parks, community centers, pools, hiking and biking trails.With our long California heritage of creating master planned communities, we have expertise and experience in handling complex development opportunities. We act as a general contractor with our supervisory employees coordinating most of the development and construction work on a project.Independent architectural design, engineering and other consulting firms are generally engaged on a project-by-project basis to assist in project planning and home design, and subcontractors are engaged to perform all of the physical development and construction work.Although the construction time for our homes varies from project to project depending on geographic region, the time of year, the size and complexity of the homes, local labor situations, the governmental approval processes, availability of materials and supplies, and other factors, we typically complete the construction of a home in approximately three to six months, with a current average cycle time of approximately four months. Sources and Availability of Raw Materials We, either directly or through our subcontractors, purchase drywall, cement, steel, lumber, insulation and the other building materials necessary to construct a home.While these materials are generally widely available from a variety of sources, from time to time we experience serious material shortages on a localized basis, particularly during periods where the regions in which we operate experience natural disasters that have a significant impact on existing residential and commercial structures and during periods of robust construction activity when there is high demand for new homes.During these periods, the prices for these materials can substantially increase and our construction process can be slowed. Government Regulation For a discussion of the impact of government regulations on our business, including the impact of environmental regulations, please see the risk factors included under the heading “Regulatory Risks” in the Risk Factors section. Financial Services Customer Financing As part of our ongoing operations, we provide mortgage loans to many of our homebuyers through our mortgage financing subsidiary, Standard Pacific Mortgage.Standard Pacific Mortgage’s principal sources of revenue are fees generated from loan originations, net gains on the sale of loans and net interest income earned on loans during the period they are held prior to sale.In addition to being a source of revenues, our mortgage operations benefit our homebuyers and complement our homebuilding operations by offering a dependable source of competitively priced financing, staffed by a team of professionals experienced in the new home purchase process and our sales and escrow procedures, all of which help to make our new home deliveries more predictable. We sell substantially all of the loans we originate in the secondary mortgage market, with servicing rights released on a non-recourse basis.These sales are generally subject to our obligation to repay gain on sale if the loan is prepaid by the borrower within a certain time period following such sale, or to repurchase the loan if, among other things, the loan 4 Table of Contents purchaser’s underwriting guidelines are not met or there is fraud in connection with the loan.As of December 31, 2012, we had incurred an aggregate of $9.5 million in losses related to loan repurchases and make-whole payments we had been required to make on the $7.2 billion total dollar value of the loans we originated in the 2004-2012 period.We record allowances for loan related claims when we determine it is appropriate to do so.However, if we are required to make a materially higher number of make-whole payments and/or loan repurchases than we anticipate or if losses are more severe than predicted, currentallowances might prove to be inadequate and we would be required to use additional cash and take additional charges to reflect the higher level of repurchase and make-whole activity. We manage the interest rate risk associated with making loan commitments to our customers and holding loans for sale by preselling loans.Preselling loans consists of obtaining commitments (subject to certain conditions) from third party investors to purchase the mortgage loans while concurrently extending interest rate locks to loan applicants.Before completing the sale to these investors, Standard Pacific Mortgage finances these loans under its mortgage credit facilities for a short period of time (typically for 30 to 45 days), while the investors complete their administrative review of the applicable loan documents.While preselling these loans reduces our risk, we remain subject to risk relating to purchaser non-performance, particularly during periods of significant market turmoil. Title Services In Texas, we act as a title insurance agent performing title examination services for our Texas homebuyers through our title service subsidiary, SPH Title, Inc. Employees At December 31, 2012, we had approximately 820 employees, up from approximately 750 employees at the prior year end.Of our employees at the end of 2012, approximately 235 were executive, administrative and clerical personnel, 280 were sales and marketing personnel, 195 were involved in construction and project management, 50 were involved in new home warranty, and 60 worked in the mortgage operations.None of our employees are covered by collective bargaining agreements, although employees of some of the subcontractors that we use are represented by labor unions and may be subject to collective bargaining agreements.We believe that our relations with our employees and subcontractors are good. Business Segment Financial Data For business segment financial data, please see “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, as well as Note 3 to our consolidated financial statements. Availability of Reports This annual report on Form 10-K and each of our subsequent quarterly reports on Form 10-Q and current reports on Form 8-K, including any amendments, are available free of charge on our website, www.standardpacifichomes.com, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”). The information contained on our website is not incorporated by reference into this report and should not be considered part of this report.In addition, the SEC website contains reports, proxy and information statements, and other information about us at www.sec.gov. Company Information Standard Pacific Corp. was incorporated in the State of Delaware in 1991.Through our predecessors, we commenced our homebuilding operations in 1965. Our principal executive offices are located at 15360 Barranca Parkway, Irvine, California 92618. Unless the context otherwise requires, the terms “we,” “us,” “our” and “the Company” refer to Standard Pacific Corp. and its predecessors and subsidiaries. ITEM1A. RISK FACTORS The discussion of our business and operations included in this annual report on Form 10-K should be read together with the risk factors set forth below.They describe various risks and uncertainties to which we are or may become subject.These risks and uncertainties, as well as other risks which we cannot foresee at this time, have the potential to affect our business, financial condition, results of operations, cash flows, strategies or prospects in a material and adverse manner. 5 Table of Contents Risks related to us and our business Market and Economic Risks Adverse economic conditions negatively impact the demand for homes and the pace and scope of the current recovery of the United States economy is uncertain.A negative change in the pace or scope of the current recovery could have adverse effects on our operating results and financial condition. The homebuilding industry is sensitive to changes in economic conditions such as the level of employment, consumer confidence, consumer income, availability of financing and interest rate levels. The national recessions, credit market disruption, high unemployment levels, the absence of home price stability, and the decreased availability of mortgage financing have, among other factors, adversely impacted the homebuilding industry and our operations and financial condition over the last several years.Although the housing market appears to be recovering in most of the geographies in which we operate, we cannot predict the pace or scope of the recovery.If market conditions deteriorate or do not improve as anticipated, our results of operations and financial condition could be adversely impacted. The market value and availability of land may fluctuate significantly, which could decrease the value of our developed and undeveloped land holdings and limit our ability to develop new communities. The risk of owning developed and undeveloped land can be substantial for us. Our current strategy calls for us to continue to invest a substantial portion of our cash in land over the next several years.Our execution of this strategy has significantly increased the amount of land we hold.The market value of the undeveloped land, buildable lots and housing inventories we hold can fluctuate significantly as a result of changing economic and market conditions.During the recent housing downturn, we experienced negative economic and market conditions that resulted in the impairment of a significant number of our land positions and write-offs of some of our land option deposits.If economic or market conditions deteriorate in the future, we may have to impair our land holdings and projects, write down our investments in unconsolidated joint ventures, write off option deposits, sell homes or land at a loss, and/or hold land or homes in inventory longer than planned. In addition, inventory carrying costs (such as property taxes and interest) can be significant, particularly if inventory must be held for longer than planned, which can trigger asset impairments in a poorly performing project or market.As we increase the amount of land we hold, we also materially increase our exposure to the risks associated with owning land, which means that if economic and market conditions were to deteriorate, it could have a significantly greater adverse impact on our financial condition. Our long-term success also depends in part upon the continued availability of suitable land at acceptable prices. The availability of land for purchase atacceptable prices depends on a number of factors outside of our control, including the risk of competitive over-bidding of land prices and restrictive governmental regulation. If a sufficient amount of suitable land opportunities do not become available, it could limit our ability to develop new communities, increase land costs and negatively impact our sales and earnings. We depend on the California market. If conditions in California deteriorate, our sales and earnings may be negatively impacted. We generate over 50% of our revenue and a significant amount of our profits from, and hold over 55% of the dollar value of our real estate inventory in, California.During the recent housing downturn, land values, the demand for new homes and home prices declined substantially in California, negatively impacting our profitability and financial position. In addition, the state of California is experiencing severe budget shortfalls and has raised taxes and increased fees to offset its deficit.Our profitability and financial position could be adversely impacted if conditions in California deteriorate. Customers may be unwilling or unable to purchase our homes at times when mortgage-financing costs are high or when credit is difficult to obtain. The majority of our homebuyers finance their purchases through Standard Pacific Mortgage or third-party lenders. In general, housing demand is adversely affected by increases in interest rates and by decreases in the availability of mortgage financing. While interest rates are at or near historic lows, many lenders have significantly tightened their underwriting standards, are requiring higher credit scores, substantial down payments, increased cash reserves, and have eliminated or significantly limited many subprime and other alternative mortgage products, including “jumbo” loan products, which are important to sales in many of our markets, particularly California.The availability of mortgage financing is also affected by changes in liquidity in the secondary mortgage market and the market for mortgage-backed securities, which are directly impacted by the federal government’s decisions regarding its financial support of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation, the entities that provide liquidity to the secondary market.As a result of these trends, the ability and willingness of prospective buyers to finance home purchases or to sell their existing homes has 6 Table of Contents been adversely affected, which has adversely affected our operating results and profitability. These conditions may continue or worsen. The homebuilding industry is highly competitive and, with more limited resources than some of our competitors, we may not be able to compete effectively. The homebuilding industry is fragmented and highly competitive. We compete with numerous other residential construction companies, including large national and regional firms, for customers, land, financing, raw materials, skilled labor and employees. We compete for customers primarily on the basis of customer satisfaction, construction quality, home design and location, reputation, price and the availability of mortgage financing. We also compete with the resale of existing homes, rental properties, the “short-sale” of almost new homes and foreclosures.In addition, we compete with some larger competitors who, because of their scale, may have lower costs of capital, labor, materials and overhead.Their size and favorable cost structures may provide them with an advantage as we compete for land, materials, labor and sales. High cancellation rates may negatively impact our business. In connection with the sale of a home we collect a deposit from the homebuyer that is a small percentage of the total purchase price.The deposit may, in certain circumstances, be fully or partially refundable to our homebuyer prior to closing, depending on, among other things, the rules of the state in which the home is located.If the prices for our homes in a given community decline, competitors increase sales incentives, interest rates increase, the availability of mortgage financing tightens or a buyer experiences a change in their personal finances, they may have an incentive to cancel their home purchase contracts with us, even where they might be entitled to no refund or only a partial refund of this deposit.Significant cancellations could have a material adverse effect on our business. Operational Risks Our longer-term land acquisition strategy poses significant risks. From time-to-time, we purchase land parcels with longer-term time horizons when we believe market conditions provide an opportunity to purchase this land atacceptable prices.Our current strategy reflects our plan to continue to invest a substantial portion of our cash in land, including in larger land parcels with longer holding periods that will require significant development operations.This strategy is subject to a number of risks.It is difficult to accurately forecast development costs and sales prices the longer the time horizon for a project and, with a longer time horizon, there is a greater chance that unanticipated development cost increases, changes in general market conditions and other adverse unanticipated changes could negatively impact the profitability of a project.In addition, larger land parcels are generally undeveloped and typically do not have all (or sometimes any) of the governmental approvals necessary to develop and construct homes.If we are unable to obtain these approvals or obtain approvals that restrict our ability to use the land in ways we do not anticipate, the value of the parcel will be negatively impacted.In addition, the acquisition of land with a longer term development horizon historically has not been a significant focus of our business in many of our markets outside California and may therefore be subject to greater execution risk. Labor and material shortages and price fluctuations could delay or increase the cost of home construction and reduce our sales and earnings. The residential construction industry experiences serious labor and material shortages from time to time, including shortages in qualified tradespeople, and supplies of insulation, drywall, cement, steel and lumber. These labor and material shortages can be more severe during periods of strong demand for housing or during periods where the regions in which we operate experience natural disasters that have a significant impact on existing residential and commercial structures. The cost of material may also be adversely affected during periods of shortage or high inflation.The cost of labor may be adversely affected by shortages of qualified tradespeople such as carpenters, roofers, electricians and plumbers, changes in laws relating to union activity and changes in immigration laws and trends in labor migration.During the recent housing downturn, a large number of qualified tradespeople went out of business or otherwise exitedour markets.The reduction in available tradespeople is currently exacerbating labor shortages as demand for new housing has increased.From time to time, we have experienced volatile price swings in the cost of labor and materials, including in particular the cost of lumber, cement, steel and drywall. Shortages and price increases could cause delays in and increase our costs of home construction, which in turn could harm our operating results and profitability. We may be unable to obtain suitable bonding for the development of our communities. We are often required to provide bonds to governmental authorities and others to ensure the completion of our projects. If we are unable to obtain the required surety or performance bonds for our projects, our business operations and revenues 7 Table of Contents could be adversely affected. As a result of market conditions, surety providers have been reluctant to issue new bonds and some providers are requesting credit enhancements (such as cash deposits or letters of credit) in order to maintain existing bonds or to issue new bonds. If we are unable to obtain required bonds in the future, or are required to provide credit enhancements with respect to our current or future bonds, our liquidity could be negatively impacted. Severe weather and other natural conditions or disasters may disrupt or delay construction. Severe weather and other natural conditions or disasters, such as earthquakes, landslides, hurricanes, tornadoes, droughts, floods, heavy or prolonged rain or snow, and wildfires can negatively affect our operations by requiring us to delay or halt construction or to perform potentially costly repairs to our projects under construction and to unsold homes.Some scientists believe that the rising level of carbon dioxide in the atmosphere is leading to climate change and that climate change is increasing the frequency and severity of weather related disasters.If true, we may experience increasing negative weather related impacts to our operations in the future. We are subject to product liability and warranty claims arising in the ordinary course of business, which can be costly. As a homebuilder, we are subject to construction defect and home warranty claims arising in the ordinary course of business. These claims are common in the homebuilding industry and can be costly. While we maintain product liability insurance and generally seek to require our subcontractors and design professionals to indemnify us for some portion of the liabilities arising from their work, there can be no assurance that these insurance rights and indemnities will be collectable or adequate to cover any or all construction defect and warranty claims for which we may be liable. For example, contractual indemnities can be difficult to enforce, we are often responsible for applicable self-insured retentions (particularly in markets where we include our subcontractors on our general liability insurance and our ability to seek indemnity for insured claims is significantly limited), certain claims may not be covered by insurance or may exceed applicable coverage limits, and one or more of our insurance carriers could become insolvent. Additionally, the coverage offered by and availability of product liability insurance for construction defects is limited and costly. There can be no assurance that coverage will not be further restricted, become more costly or even unavailable. In addition, we conduct a material portion of our business in California, one of the most highly regulated and litigious jurisdictions in the United States, which imposes a ten year, strict liability tail on most construction liability claims.As a result, our potential losses and expenses due to litigation, new laws and regulations may be greater than our competitors who have smaller California operations. We rely on subcontractors to construct our homes and, in many cases, to obtain, building materials.The failure of our subcontractors to properly construct our homes, or to obtain suitable building materials, may be costly. We engage subcontractors to perform the actual construction of our homes, and in many cases, to obtain the necessary building materials.Despite our quality control efforts, we may discover that our subcontractors were engaging in improper construction practices or installing defective materials in our homes.When we discover these issues we repair the homes in accordance with our new home warranty standards and as required by law.The cost of satisfying our warranty and other legal obligations in these instances may be significant and we may be unable to recover the cost of repair from subcontractors, suppliers and insurers. Our mortgage subsidiary may become obligated to repurchase loans it has sold in the secondary mortgage market or may become subject to borrower lawsuits. While our mortgage subsidiary generally sells the loans it originates within a short period of time in the secondary mortgage market on a non-recourse basis, this sale is subject to an obligation to repurchase the loan if, among other things, the purchaser’s underwriting guidelines are not met or there is fraud in connection with the loan.As of December 31, 2012, our mortgage subsidiary had incurred an aggregate of $9.5million in losses related to loan repurchases and make-whole payments it had been required to make on the $7.2 billion total dollar value of the loans it originated from the beginning of 2004 through the end of 2012. It is possible that our mortgage subsidiary will be required to make a materially higher number of make-whole payments and/or repurchases in the future as the holders of defaulted loans scrutinize loan files to seek reasons to require us to make make-whole payments or repurchases.Further, such make-whole payments could have a higher severity than previously experienced.In such cases our currentallowances might prove to be inadequate and we would be required to use additional cash and take additional charges to reflect the higher level of repurchase and make-whole activity, which could harm our financial condition and results of operations. In addition, a number of homebuyers have initiated lawsuits against builders and lenders claiming, among other things, that builders pressured the homebuyers to make inaccurate statements on loan applications, that the lenders failed to correctly explain the terms of adjustable rate and interest-only loans, and/or that the lender financed home purchases for unsuitable 8 Table of Contents buyers resulting indirectly in a diminution in value of homes purchased by more appropriately qualified buyers.While we have experienced only a small number of such lawsuits to date, it is possible that we could become subject to additional lawsuits and/or regulatory investigations. If our mortgage subsidiary becomes the subject of significant borrower lawsuits or regulatory authority action our financial results may be negatively impacted. We are dependent on the services of key employees and the loss of any substantial number of these individuals or an inability to hire additional personnel could adversely affect us. Our success is dependent upon our ability to attract and retain skilled employees, including personnel with significant management and leadership skills. Competition for the services of these individuals in many of our operating markets can be intense and has increased as market conditions have improved. If we are unable to attract and retain skilled employees, we may be unable to accomplish the objectives set forth in our business plan. We may not be able to successfully identify, complete and integrate acquisitions, which could harm our profitability and divert management resources. We may from time to time acquire other homebuilders or related businesses. Successful acquisitions require us to correctly identify appropriate acquisition candidates and to integrate acquired operations and management with our own. Should we make an error in judgment when identifying an acquisition candidate, should the acquired operations not perform as anticipated, or should we fail to successfully integrate acquired operations and management, we will likely fail to realize the benefits we intended to derive from the acquisition and may suffer other adverse consequences. Acquisitions involve a number of other risks, including the diversion of the attention of our management and corporate staff from operating our existing business, potential charges to earnings in the event of any write-down or write-off of goodwill and other assets recorded in connection with acquisitions and exposure to the acquired company’s pre-existing liabilities. We can give no assurance that we will be able to successfully identify, complete and integrate acquisitions. Our failure to maintain the security of our electronic and other confidential information could expose us to liability and materially adversely affect our financial condition and results of operations. Privacy, security, and compliance concerns have continued to increase as technology has evolved.As part of our normal business activities, we collect and store certain confidential information, including personal information of homebuyers/borrowers and information about employees, vendors and suppliers.This information is entitled to protection under a number of regulatory regimes.We may share some of this information with vendors who assist us with certain aspects of our business, particularly our mortgage and title businesses.Our failure to maintain the security of the data which we are required to protect, including via the penetration of our network security and the misappropriation of confidential and personal information, could result in business disruption, damage to our reputation, financial obligations to third parties, fines, penalties, regulatory proceedings and private litigation with potentially large costs, and also result in deterioration in customers confidence in us and other competitive disadvantages, and thus could have a material adverse impact on our financial condition and results of operations. Regulatory Risks We are subject to extensive government regulation, which can increase costs and reduce profitability. Our homebuilding operations, including land development activities, are subject to extensive federal, state and local regulation, including environmental, building, employment and worker health and safety, zoning and land use regulation. This regulation affects all aspects of the homebuilding process and can substantially delay or increase the costs of homebuilding activities, even on land for which we already have approvals. During the development process, we must obtain the approval of numerous governmental authorities that regulate matters such as: · permitted land uses, levels of density and architectural designs; · the level of energy efficiency and greenhouse gas emissions our homes are required to achieve; · the installation of utility services, such as water and waste disposal; · the dedication of acreage for open space, parks, schools and other community services; and · the preservation of habitat for endangered species and wetlands, storm water control and other environmental matters. 9 Table of Contents The approval process can be lengthy, can be opposed by consumer or environmental groups, and can cause significant delays or permanently halt the development process. Delays or a permanent halt in the development process can cause substantial increases to development costs or cause us to abandon the project and to sell the affected land at a potential loss, which in turn could harm our operating results. In addition, new housing developments are often subject to various assessments or impact fees for schools, parks, streets, highways and other public improvements. The costs of these assessments are subject to substantial change and can cause increases in the effective prices of our homes, which in turn could reduce our sales and/or profitability. There is a variety of energy related legislation being considered for enactment around the world.For instance, the federal congress considered an array of energy related initiatives, from carbon “cap and trade” to a federal energy efficiency building code that would increase energy efficiency requirements for new homes between 30 and 50 percent.If all or part of this proposed legislation, or similar legislation, were to be enacted, the cost of home construction could increase significantly, which in turn could reduce our sales and/or profitability. Much of this proposed legislation is in response to concerns about climate change.As climate change concerns grow, legislation and regulatory activity of this nature is expected to continue and become more onerous.Similarly, energy related initiatives will impact a wide variety of companies throughout the world and because our operations are heavily dependent on significant amounts of raw materials, such as lumber, steel, and concrete, these initiatives could have an indirect adverse effect on our operations and profitability to the extent the suppliers of our materials are burdened with expensive cap and trade and similar energy related regulations. Our mortgage operations are also subject to federal, state, and local regulation, including eligibility requirements for participation in federal loan programs and various consumer protection laws. Our title insurance agency operations are subject to applicable insurance and other laws and regulations. Failure to comply with these requirements can lead to administrative enforcement actions, the loss of required licenses and other required approvals, claims for monetary damages or demands for loan repurchase from investors, and rescission or voiding of the loan by the consumer. Increased regulation of the mortgage industry could harm our future sales and earnings. The mortgage industry remains under intense scrutiny and continues to face increasing regulation at the federal, state and local level.Changes in regulation have negatively impacted the full spectrum of mortgage related activity.Potential changes to federal laws and regulations could have the effect of limiting the activities of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation, the entities that provide liquidity to the secondary mortgage market, which could lead to increases in mortgage interest rates.At the same time, recent changes and proposed changes to the Federal Housing Administration’s rules to require increased Borrower FICO scores, increased down payment amounts, and limiting the amount of permitted seller concessions, lessen the number of buyers able to finance a new home.All of these regulatory activities reduce the number of potential buyers who qualify for the financing necessary to purchase our homes, which could harm our future sales and earnings. Changes to tax laws could make homeownership more expensive. Current tax laws generally permit significant expenses associated with owning a home, primarily mortgage interest expense and real estate taxes, to be deducted for the purpose of calculating an individual’s federal, and in many cases, state, taxable income.If the federal or state governments were to change applicable tax law to eliminate or reduce these benefits for all or certain classes of taxpayers, the after-tax cost of owning a home could increase significantly.This would harm our future sales and earnings. States, cities and counties in which we operate may adopt slow growth initiatives reducing our ability or increasing our costs to build in these areas, which could harm our future sales and earnings. Several states, cities and counties in which we operate have in the past approved, or approved for inclusion on their ballot, various “slow growth” or “no growth” initiatives and other ballot measures that could negatively impact the land we own as well as the availability of additional land and building opportunities within those localities.Approval of slow or no growth measures would increase the cost of land and reduce our ability to open new home communities and to build and sell homes in the affected markets and would create additional costs and administrative requirements, which in turn could harm our future sales and earnings. 10 Table of Contents Financing Risks We may need additional funds, and if we are unable to obtain these funds, we may not be able to operate our business as planned. Our operations require significant amounts of cash.Our requirements for additional capital, whether to finance operations or to service or refinance our existing indebtedness, fluctuate as market conditions and our financial performance and operations change.We cannot assure you that we will maintain cash reserves and generate sufficient cash flow from operations in an amount to enable us to service our debt or to fund other liquidity needs.Additionally, while we have a $350 million unsecured revolving credit facility designed to provide us with an additional source of liquidity to meet short-term cash needs, our ability to borrow under the facility is limited by our ability to meet the covenants required to allow us to borrow under the facility. The availability of additional capital, whether from private capital sources (including banks) or the public capital markets, fluctuates as our financial condition and market conditions in general change. There may be times when the private capital markets and the public debt or equity markets lack sufficient liquidity or when our securities cannot be sold at attractive prices, in which case we would not be able to access capital from these sources. In addition, a weakening of our financial condition or deterioration in our credit ratings could adversely affect our ability to obtain necessary funds. Even if available, additional financing could be costly or have adverse consequences. If additional funds are raised through the issuance of stock, dilution to stockholders could result. If additional funds are raised through the incurrence of debt, we will incur increased debt servicing costs and may become subject to additional restrictive financial and other covenants. We can give no assurance as to the terms or availability of additional capital. If we are not successful in obtaining or refinancing capital when needed, it could adversely impact our ability to operate our business effectively, which could reduce our sales and earnings, and adversely impact our financial position. We may be unable to meet the conditions contained in our debt instruments that must be satisfied to incur additional indebtedness and make restricted payments. Our debt instruments impose restrictions on our operations, financing, investments and other activities. For example, our outstanding 2016 notes prohibit us from incurring additional debt, except for limited categories of indebtedness (including up to $1.1 billion in bank credit facility debt), if we do not satisfy either a maximum leverage ratio or a minimum interest coverage ratio. The 2016 notes also limit our ability to make restricted payments (including dividends, distributions on stock and contributions to joint ventures), prohibiting such payments unless we satisfy one of the ratio requirements for the incurrence of additional debt and comply with a basket limitation.As of December 31, 2012, we were able to satisfy the conditions necessary to incur additional debt and to make restricted payments.However, we have in the past been unable to satisfy these conditions and there can be no assurance that we will be able to satisfy these conditions in the future. If we are unable to satisfy these conditions in the future, we will be precluded from incurring additional borrowings, subject to certain exceptions, and will be precluded from making restricted payments, other than through funds available from our unrestricted subsidiaries. We have substantial debt and may incur additional debt; leverage may impair our financial condition and restrict our operations and prevent us from fulfilling our obligations under our debt instruments. We currently have a substantial amount of debt.As of December 31, 2012, the principal amount of our homebuilding debt outstanding was approximately $1,554.3million, $4.8million of which matures in 2013, $321.5million of which matures between 2014 and 2016 and $1,228.0million of which matures between 2017 and 2032.In addition, the instruments governing our debt permit us to incur significant additional debt. Our existing debt and any additional debt we incur could: · make it more difficult for us to satisfy our obligations under our existing debt instruments; · increase our vulnerability to general adverse economic and industry conditions; · limit our ability to obtain additional financing to fund capital expenditures and acquisitions, particularly when the availability of financing in the capital markets is limited; · require a substantial portion of our cash flows from operations for the payment of interest on our debt, reducing our ability to use our cash flows to fund working capital, land acquisitions and land development, acquisitions of other homebuilders and related businesses and other general corporate requirements; · limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; and · place us at a competitive disadvantage to less leveraged competitors. 11 Table of Contents Servicing our debt will require a significant amount of cash, and our ability to generate sufficient cash depends on many factors, some of which are beyond our control. Our ability to make payments on and refinance our debt and to fund planned capital expenditures depends on our ability to generate cash flow in the future. To some extent, this is subject to general economic, financial, competitive, legislative and regulatory factors and other factors that are beyond our control. We cannot assure you that our business will generate cash flow from operations in an amount sufficient to enable us to pay our debt or to fund other liquidity needs. As a result, we may need to refinance all or a portion of our debt on or before maturity. We cannot assure you that we will be able to refinance any of our debt on favorable terms, if at all. Any inability to generate sufficient cash flow or refinance our debt on favorable terms could have a material adverse effect on our financial condition. In addition, our 1¼% Convertible Senior Notes due 2032 (the “Convertible Notes”) entitle holders to require us to repurchase their notes at a price of 100% of the principal amount, plus accrued and unpaid interest, on August 1, 2017, 2022 or 2027, or in the event of a fundamental change (as defined in the indenture governing the Convertible Notes).If we do not have sufficient funds to repurchase notes when we are required to do so, or if instruments governing debt we have incurred prohibit us from using cash or other assets for that purpose, we might be unable to meet our obligations. Our failure to repurchase the Convertible Notes at a time when their repurchase is required by the indenture would constitute a default under the indenture.A default under the Convertible Notes indenture, or the fundamental change itself, could also lead to a default under other debt securities we have issued or could cause borrowings we have incurred to become due.If the repayment of a substantial amount of indebtedness were to be accelerated after any applicable notice or grace period, we might not have sufficient funds to repay the indebtedness and repurchase the notes. We currently have significant amounts invested in unconsolidated joint ventures with independent third parties in which we have less than a controlling interest. These investments are highly illiquid and have significant risks. We participate in unconsolidated homebuilding and land development joint ventures with independent third parties in which we have less than a controlling interest.At December 31, 2012, we had an aggregate of $52.4million invested in these joint ventures, which had no project specific financing outstanding. While these joint ventures provide us with a means of accessing larger and/or more desirable land parcels and lot positions, they are subject to a number of risks, including the following: · Restricted Payment Risk.Certain of our public note indentures prohibit us from making restricted payments, including investments in joint ventures, when we are unable to meet either a leverage condition or an interest coverage condition and when making such a payment will cause us to exceed a basket limitation.As a result, when we are unable to meet these conditions, payments to satisfy our joint venture obligations must be made through funds available from our unrestricted subsidiaries. If we become unable to fund our joint venture obligations this could result in, among other things, defaults under our joint venture operating agreements, loan agreements, and credit enhancements. · Entitlement Risk.Certain of our joint ventures acquire parcels of unentitled raw land. If the joint venture is unable to timely obtain entitlements at a reasonable cost, project delay or even project termination may occur resulting in an impairment of the value of our investment. · Development Risk.The projects we build through joint ventures are often larger and have a longer time horizon than the typical project developed by our wholly-owned homebuilding operations. Time delays associated with obtaining entitlements, unforeseen development issues, unanticipated labor and material cost increases, higher carrying costs, and general market deterioration and other changes are more likely to impact larger, long-term projects, all of which may negatively impact the profitability of these ventures and our proportionate share of income. · Financing Risk.There are generally a limited number of sources willing to provide acquisition, development and construction financing to land development and homebuilding joint ventures.During difficult market conditions, it may be difficult or impossible to obtain financing for our joint ventures on commercially reasonable terms, or to refinance existing borrowings as such borrowings mature. As a result, we may be required to contribute our corporate funds to the joint venture to finance acquisition and development and/or construction costs following termination or step-down of joint venture financing that the joint venture is unable to restructure, extend, or refinance with another third party lender.In addition, our ability to contribute our funds to or for the joint venture may be limited if we do not meet the restricted payment condition discussed above. · Contribution Risk.Under credit enhancements that we typically provide with respect to joint venture borrowings, we and our partners could be required to make additional unanticipated investments in these joint ventures, either in 12 Table of Contents the form of capital contributions or loan repayments, to reduce such outstanding borrowings.We may have to make additional contributions that exceed our proportional share of capital if our partners fail to contribute any or all of their share.While in most instances we would be able to exercise remedies available under the applicable joint venture documentation if a partner fails to contribute its proportional share of capital, our partner’s financial condition may preclude any meaningful cash recovery on the obligation. · Completion Risk.We often sign a completion agreement in connection with obtaining financing for our joint ventures. Under such agreements, we may be compelled to complete a project even if we no longer have an economic interest in the property. · Illiquid Investment Risk.We lack a controlling interest in our joint ventures and therefore are generally unable to compel our joint ventures to sell assets, return invested capital, require additional capital contributions or take any other action without the vote of at least one or more of our venture partners. This means that, absent partner agreement, we may not be able to liquidate our joint venture investments to generate cash. · Partner Dispute.If we have a dispute with one of our joint venture partners and are unable to resolve it, a buy-sell provision in the applicable joint venture agreement could be triggered or we may otherwise pursue a negotiated settlement involving the unwinding of the venture and it is possible that litigation between us and our partner(s) could result.In such cases, we may sell our interest to our partner or purchase our partner’s interest. If we sell our interest, we will forgo the profit we would have otherwise earned with respect to the joint venture project and may be required to forfeit our invested capital and/or pay our partner to release us from our joint venture obligations. If we are required to purchase our partner’s interest, we will be required to fund this purchase, as well as the completion of the project, with corporate level capital and to consolidate the joint venture project onto our balance sheet, which could, among other things, adversely impact our liquidity, our leverage and other financial conditions or covenants. · Consolidation Risk.The accounting rules for joint ventures are complex and the decision as to whether it is proper to consolidate a joint venture onto our balance sheet is fact intensive. If the facts concerning an unconsolidated joint venture were to change and a triggering event under applicable accounting rules were to occur, we might be required to consolidate previously unconsolidated joint ventures onto our balance sheet which could adversely impact our leverage and other financial conditions or covenants. At times, such as now, when we are pursuing a longer-term land acquisition strategy, we become directly subject to some of these risks in varying degrees, including those discussed above related to entitlement, development, financing, completion and illiquid investment.Increasing our direct exposure to these types of risks could have a material adverse effect on our financial position or results or operations. Other Risks Our principal stockholder has the ability to exercise significant influence over the composition of our Board of Directors and matters requiring stockholder approval. As of December 31, 2012, MP CA Homes LLC held 49% of the voting power of our voting stock.Pursuant to the stockholders’ agreement that we entered into with MP CA Homes LLC on June 27, 2008, MP CA Homes LLC is entitled to designate a number of directors to serve on our Board of Directors as is proportionate to the total voting power of its voting stock (up to one less than a majority), and is entitled to designate at least one MP CA Homes LLC designated director to each committee of the board (subject to limited exceptions), giving MP CA Homes LLC the ability to exercise significant influence on the composition and actions of our Board of Directors and its committees.In addition, this large voting block may have a significant or decisive effect on the approval or disapproval of matters requiring approval of our stockholders, including any amendment to our certificate of incorporation, any proposed merger, consolidation or sale of all or substantially all of our assets and other corporate transactions.The interests of MP CA Homes LLC in these other matters may not always coincide with the interests of our other stockholders.In addition, the ownership of such a large block of our voting power and the right to designate directors by MP CA Homes LLCmay discourage someone from making a significant equity investment in us, even if we needed the investment to operate our business, or could be a significant factor in delaying or preventing a change of control transaction that other stockholders may deem to be in their best interests. Our charter, bylaws stockholders’ rights agreement and debt covenants could prevent a third party from acquiring us or limit the price that investors might be willing to pay for shares of our common stock. Provisions of the Delaware General Corporation Law, our certificate of incorporation and our bylaws could have the effect of making it more difficult for a third party to acquire, or of discouraging a third party from attempting to acquire, 13 Table of Contents control of us. These provisions could delay or prevent a change in control of and could limit the price that investors might be willing to pay in the future for shares of our common stock. Our certificate of incorporation also authorizes our Board of Directors to issue new series of common stock and preferred stock without stockholder approval. Depending on the rights and terms of any new series created, and the reaction of the market to the series, your rights or the value of your notes or the common stock issuable upon conversion of the notes could be negatively affected. For example, subject to applicable law, our Board of Directors could create a series of common stock or preferred stock with preferential rights to dividends or assets upon liquidation, or with superior voting rights to our existing common stock. The ability of our Board of Directors to issue these new series of common stock and preferred stock could also prevent or delay a third party from acquiring us, even if doing so would be beneficial to our noteholders and stockholders. We are also subject to the anti-takeover provisions of Section 203 of the Delaware General Corporation Law, which prohibits Delaware corporations from engaging in business combinations specified in the statute with an interested stockholder, as defined in the statute, for a period of three years after the date of the transaction in which the person first becomes an interested stockholder, unless the business combination is approved in advance by a majority of the independent directors or by the holders of at least two-thirds of the outstanding disinterested shares. The application of Section 203 of the Delaware General Corporation Law could also have the effect of delaying or preventing a change of control of us. We also have a stockholders’ rights agreement that could make it difficult to acquire us without the approval of our Board of Directors. Our stockholders’ rights agreement has been filed with and is publicly available at or from the SEC; see Part IV, Item 15. In addition, some of our debt covenants contained in the indentures for our outstanding public notes and our revolving credit facility may delay or prevent a change in control. Our outstanding notes contain change of control provisions that give the holders of our outstanding notes the right to require us to purchase the notes upon a change in control at a purchase price equal to 101% of the principal amount of the notes plus accrued and unpaid interest. ITEM1B. UNRESOLVED STAFF COMMENTS None. ITEM2. PROPERTIES We lease office facilities for our homebuilding and mortgage operations.We lease our corporate headquarters, which is located in Irvine, California.The lease on this facility, which also includes offices for our Orange County division and our mortgage operations, consists of approximately 39,000 square feet and expires in August 2016.We lease approximately 16 other properties for our other division offices and design centers.For information about land owned or controlled by us for use in our homebuilding activities, please refer to Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” on page 18. ITEM3. LEGAL PROCEEDINGS Various claims and actions that we consider normal to our business have been asserted and are pending against us. We do not believe that any of such claims and actions will have a material adverse effect upon our results of operations or financial position. ITEM4. MINE SAFETY DISCLOSURES None. 14 Table of Contents Executive Officers of the Registrant Our executive officers’ ages, positions and brief accounts of their business experience as of February 21, 2013, are set forth below. Name Age Position Scott D. Stowell 55 Chief Executive Officer and President Jeff J. McCall 41 Executive Vice President and Chief Financial Officer John P. Babel 41 Executive Vice President, General Counsel and Secretary Wendy L. Marlett 49 Chief Marketing Officer and Executive Vice President Scott D. Stowell has served as Chief Executive Officer since January 2012 and President since March 2011.From May 2007 to March 2011, Mr. Stowell served as Chief Operating Officer.From September 2002 to May 2007, Mr. Stowell served as President of our Southern California Region.From April 1996 until September 2002, Mr. Stowell served as President of our Orange County division.Mr. Stowell joined the Company in 1986 as a project manager. Jeff J. McCall has served as Executive Vice President and Chief Financial Officer since June 2011.Prior to joining the Company, Mr. McCall was Chief Financial Officer – Americas at Regus plc, the world’s largest provider of serviced offices, from August 2004 to May 2011.From December 2003 to August 2004 Mr. McCall served as Chief Financial Officer and Executive Vice President of HQ Global Workplaces, Inc., which was acquired by Regus plc in August 2004.From 1998 to 2003, Mr. McCall was Principal at Casas, Benjamin & White LLC, a leading boutique advisory services firm specializing in middle market mergers, acquisitions, divestitures, restructuring, and private equity investments. John P. Babel has served as Executive Vice President, General Counsel and Secretary since February 2012.Prior to that, Mr. Babel was our Senior Vice President, General Counsel and Secretary from February 2009 until February 2012.Mr. Babel served as our Senior Vice President and Associate General Counsel from October 2008 until February 2009 and as our Vice President and Associate General Counsel from February 2005 to October 2008.Mr. Babel joined the Company as Associate General Counsel in October 2002.Prior to joining the Company, Mr. Babel was a corporate lawyer with the international law firm of Gibson, Dunn & Crutcher LLP. Wendy L. Marlett has served as Chief Marketing Officer and Executive Vice President since September 2010.Ms. Marlett leads all of the Company's sales, marketing, communications and architecture functions across our operations.Prior to joining the Company, Ms. Marlett was Senior Vice President of sales, marketing and communications at KB Home, where she held progressive roles since 1995 and was a recognized innovator in marketing and brand management. PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our shares of common stock are listed on the New York Stock Exchange under the symbol “SPF.”The following table sets forth, for the fiscal quarters indicated, the reported high and low intra-day sales prices per share of our common stock as reported on the New York Stock Exchange Composite Tape and the common dividends paid per share. Year Ended December 31, High Low Dividend High Low Dividend Quarter Ended March 31 $ $ $ ― $ $ $ ― June 30 ― ― September 30 ― ― December 31 ― ― For further information on our dividend policy, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources.” As of February 21, 2013, the number of record holders of our common stock was 1,312. We did not repurchase any shares of our common stock during the three months ended December 31, 2012. 15 Table of Contents We do not intend to declare cash dividends in the foreseeable future. We plan to retain our earnings to finance the continuing development of the business.Future cash dividends, if any, will depend upon our financial condition, results of operations, capital requirements, compliance with certain restrictive debt covenants, as well as other factors considered relevant by our Board of Directors.Our senior note indentures (other than our convertible senior note indenture) contain restrictions on the payment of cash dividends. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources” and Note 6.b. of the accompanying consolidated financial statements. The following graph shows a five-year comparison of cumulative total returns to stockholders of the Company, as compared with the Standard & Poor’s 500 Composite Stock Index and the Dow Jones Industry Group-U.S. Home Construction Index.The graph assumes reinvestment of all dividends. Comparison of Five-Year Cumulative Total Stockholders’ Return Among Standard Pacific Corp., The Standard& Poor’s 500 Composite Stock Index and the Dow Jones Industry Group-U.S. Home Construction Index The above graph is based upon common stock and index prices calculated as of year-end for each of the last five calendar years.The Company’s common stock closing price on December 31, 2012 was $7.35 per share.The stock price performance of the Company’s common stock depicted in the graph above represents past performance only and is not necessarily indicative of future performance. 16 Table of Contents ITEM6. SELECTED FINANCIAL DATA The following should be read in conjunction with our consolidated financial statements and related notes included elsewhere in this Form 10-K. Year Ended December 31, (Dollars in thousands, except per share amounts) Revenues: Homebuilding (1) $ Financial Services Total revenues from continuing operations $ Pretax income (loss): Homebuilding (1)(2) $ $ ) $ ) $ ) $ ) Financial Services Pretax income (loss) from continuing operations $ $ ) $ ) $ ) $ ) Net income (loss): Income (loss) from continuing operations (3) $ $ ) $ ) $ ) $ ) Income (loss) from discontinued operations ― ― ― ) ) Net income (loss) $ $ ) $ ) $ ) $ ) Basic income (loss) per common share: Continuing operations (3) $ $ ) $ ) $ ) $ ) Discontinued operations ― ) Basic income (loss) per common share $ $ ) $ ) $ ) $ ) Diluted income (loss) per common share: Continuing operations (3) $ $ ) $ ) $ ) $ ) Discontinued operations ― ) Diluted income (loss) per common share $ $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted Weighted average additional common shares outstanding if preferred shares converted to common shares: Total weighted average diluted common shares outstanding if preferred shares converted to common shares: Balance Sheet and Other Financial Data: Homebuilding cash (including restricted cash) $ Inventories owned (1) $ Total assets $ Homebuilding debt (4) $ Financial services debt $ Stockholders' equity $ Stockholders' equity per common share (5) $ Pro forma stockholders' equity per common share (6) $ Excludes our Tucson and San Antonio divisions, which were classified as discontinued operations in 2009 and 2008. The 2012, 2011, 2010, 2009 and 2008 homebuilding pretax income (loss) includes pretax impairment charges totaling $0, $13.2 million, $2.3 million, $68.6 million and $1,127.9 million, respectively. (Please see Item7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Results of Operations” and Note 4 of the accompanying Consolidated Financial Statements for further discussion). The 2012 net income and basic and diluted income per common share include a $454 million tax benefit resulting from the reversal of a portion of our deferred tax asset valuation allowance. Homebuilding debt as of December 31, 2009 includes the indebtedness related to liabilities from inventories not owned of $1.9 million. At December 31, 2012, 2011, 2010, 2009 and 2008, common shares outstanding exclude 147.8 million common equivalent shares issued during the year ended December 31, 2008 in the form of preferred stock to MP CA Homes LLC, an affiliate of MatlinPatterson Global Advisers LLC.In addition, at December 31, 2011, 2010, 2009 and 2008, common shares outstanding exclude 3.9 million, 3.9 million, 3.9 million and 7.8 million shares, respectively, issued under a share lending facility related to our 6% convertible senior subordinated notes issued September 28, 2007.On October 11, 2012, the remaining 3.9 million shares outstanding under the share lending facility were returned to us and no shares under the share lending facility remain outstanding. At December 31, 2012, 2011, 2010, 2009 and 2008, pro forma common shares outstanding include 147.8 million preferred shares outstanding on an if-converted basis.In addition, at December 31, 2011, 2010, 2009 and 2008, pro forma common shares outstanding exclude 3.9 million, 3.9 million, 3.9 million and 7.8 million shares, respectively, issued under a share lending facility related to our 6% convertible senior subordinated notes. 17 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the section “Selected Financial Data” and our consolidated financial statements and the related notes included elsewhere in this Form 10-K. Results of Operations Selected Financial Information Year Ended December 31, (Dollars in thousands, except per share amounts) Homebuilding: Home sale revenues $ $ $ Land sale revenues Total revenues Cost of home sales ) ) ) Cost of land sales ) ) ) Total cost of sales ) ) ) Gross margin Gross margin percentage % % % Selling, general and administrative expenses ) ) ) Income (loss) from unconsolidated joint ventures ) Interest expense ) ) ) Loss on early extinguishment of debt ― ― ) Other income (expense) ) Homebuilding pretax income (loss) ) ) Financial Services: Revenues Expenses ) ) ) Other income Financial services pretax income Income (loss) before income taxes ) ) Benefit for income taxes 56 Net income (loss) ) ) Less: Net (income) loss allocated to preferred shareholder ) Less: Net (income) loss allocated to unvested restricted stock ) ― ― Net income (loss) available to common stockholders $ $ ) $ ) Income (Loss) per common share: Basic $ $ ) $ ) Diluted $ $ ) $ ) Weighted average common shares outstanding: Basic Diluted Weighted average additional common shares outstanding if preferred shares converted to common shares: Total weighted average diluted common shares outstanding if preferred shares converted to common shares: Net cash provided by (used in) operating activities $ ) $ ) $ ) Net cash provided by (used in) investing activities $ ) $ ) $ ) Net cash provided by (used in) financing activities $ $ $ Adjusted Homebuilding EBITDA (1) $ $ $ Adjusted Homebuilding EBITDA means net income (loss) (plus cash distributions of income from unconsolidated joint ventures) before (a) income taxes, (b) homebuilding interest expense, (c) expensing of previously capitalized interest included in cost of sales, (d) impairment charges and deposit write-offs, (e) gain (loss) on early extinguishment of debt, (f) homebuilding depreciation and amortization, (g) amortization of stock-based compensation, (h) income (loss) from unconsolidated joint ventures and (i) income (loss) from financial services subsidiary. Other companies may calculate Adjusted Homebuilding EBITDA (or similarly titled measures) differently. We believe Adjusted Homebuilding EBITDA information is useful to management and investors as one measure of our ability to service debt and obtain financing. However, it should be noted that Adjusted Homebuilding EBITDA is not a U.S. generally accepted accounting principles (“GAAP”) financial measure. Due to the significance of the GAAP components excluded, Adjusted Homebuilding EBITDA should not be considered in isolation or as an alternative to cash flows from operations or any other liquidity performance measure prescribed by GAAP. 18 Table of Contents Selected Financial Information (continued) Continued The table set forth below reconciles net cash provided by (used in) operating activities, calculated and presented in accordance with GAAP, to Adjusted Homebuilding EBITDA. Year Ended December 31, (Dollars in thousands) Net cash provided by (used in) operating activities $ ) $ ) $ ) Add: Benefit for income taxes ) ) ) Deferred income tax benefit ― ― Homebuilding interest amortized to cost of sales and interest expense Excess tax benefits from share-based payment arrangements ― ― 27 Less: Income from financial services subsidiary Depreciation and amortization from financial services subsidiary (Gain) loss on disposal of property and equipment 37 ) Net changes in operating assets and liabilities: Trade and other receivables ) ) Mortgage loans held for sale ) Inventories-owned Inventories-not owned Other assets ) ) ) Accounts payable ) ) Accrued liabilities ) ) Adjusted Homebuilding EBITDA $ $ $ Overview We made significant improvement in our operating performance during 2012, with new home deliveries, homebuilding revenues, net new orders and homes in backlog up 30%, 40%, 44% and 106%, respectively, as compared to the prior year.Our results reflect the continued execution of our strategy, the operating leverage inherent in our business, and improvements in general market conditions. For the year ended December 31, 2012, we reported net income of $531.4 million, or $1.44 per diluted share, compared to net losses of $16.4 million ($0.05 per share) and $11.7 million ($0.05 per share) for the years ended December 31, 2011 and 2010.Net income for 2012included $78.2 million of pretax income and a $453.2 million tax benefit resulting from the reversal of a portion of our deferred tax asset valuation allowance.Homebuilding pretax income for 2012 was $67.6 million compared to pretax losses of $18.2 million and $14.0 million in 2011 and 2010. We ended 2012 with $366.8 million of homebuilding cash (including $26.9 million of restricted cash), compared to $438.2 million (including $31.4 million of restricted cash) at the end of the prior year.Net cash used in operating activities during 2012 was $283.1 million compared to $322.6 million in 2011.The decrease in cash used in operating activities for 2012 as compared to the prior year was driven primarily by a 40% increase in homebuilding revenues, partially offset by a $168.2 million increase in cash land purchase and development costs.Cash flows from financing activities for 2012 included approximately $245 million in net proceeds from a convertible senior notes offering and approximately $72 million in net proceeds from a common stock issuance, offset by the repayment of approximately $50 million of senior subordinated notes.In October 2012, we amended our revolving credit facility to, among other things, increase the total aggregate commitment to $350 million and to extend the maturity date of $320 million of the commitment to October 2015.With $340 million of unrestricted homebuilding cash and availability under the revolving credit facility, we believe we have ample liquidity to continue progressing against our strategy. 19 Table of Contents Homebuilding Year Ended December 31, (Dollars in thousands) Homebuilding revenues: California $ $ $ Southwest Southeast Total homebuilding revenues $ $ $ Homebuilding pretax income (loss): California $ $ $ Southwest ) ) Southeast ) ) Corporate ) ) Total homebuilding pretax income (loss) $ $ ) $ ) Homebuilding impairment charges: California $
